PER CURIAM.
Maryland Code (1984, 1988 Cum.Supp.), § 3-810 of the Courts and Judicial Proceedings Article delineates the respective roles of the State’s Attorneys and the Juvenile Services Agency intake officers in determining whether a delinquency petition may be filed. In this case, the District Court of Maryland, sitting as a Juvenile Court in Montgomery County, interpreted § 3-810 to preclude the State’s Attorney from filing a juvenile petition after the intake officer made a decision to informally adjust the matter. The case involved a 16-year-old child charged with committing a non-enumerated felony as defined in § 3-810. The Court of Special Appeals reversed the judgment, concluding that the State’s Attorney did have authority under this section to file the petition. In re: Baron C., 77 Md.App. 448, 550 A.2d 740 (1988). We granted the juvenile’s petition for certiorari on March 6, 1989.
Section 3-810 was substantially amended by ch. 814 of the Acts of 1989, a fact apparently unknown to counsel, as well as to the Court, when the case was argued before us on June 6, 1989. The amendments to § 3-810 effectuated by ch. 814 eliminated the distinction previously drawn in that section between enumerated and non-enumerated felonies and deleted age as a determinative factor. More importantly, the amendment made clear that the State’s Attorney has the power to file a delinquency petition even when the intake officer has proposed an informal adjustment of the case.
In view of the 1989 amendments to § 3-810, the case has no prospective importance. We therefore shall dismiss the petition as improvidently granted, costs to be paid by the appellant.